             Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

BRENDA ISABEL CERVANTES,                         §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §            Cause No. 3:19-cv-00383
                                                 §
3NT, LLC,                                        §
                                                 §
       Defendant.                                §


         PLAINTIFF’S ORIGINAL ERISA COMPLAINT AND JURY DEMAND

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW BRENDA ISABEL CERVANTES (“Plaintiff”), and files this Complaint

against Defendant 3NT, LLC, and for causes of action would show this Court as follows:

                         I. PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff is a resident of El Paso County, Texas and was employed at Defendant’s

facility located in El Paso County, Texas at all relevant times herein.

       2.      Defendant 3NT, LLC (“3NT”) is a Texas Corporation doing business in El Paso

County, Texas, and may be served with process by serving its authorized agent, RUBEN JASSO,

or any other authorized officer or agent therein at 265 Pasodale Rd., El Paso, Texas 79907 and/or

where ever he may be found.

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331. The Court

has personal jurisdiction over the parties, and venue is proper pursuant to 28 U.S.C. §1391(b)(1)

and (2), because a substantial part of the acts or omissions that give rise to the claim occurred

within the Western District of Texas, and this claim is brought in the district where the Plan is




                                                 1
             Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 2 of 13




administered, where the breach took place, and/or where Defendant resides or may be found.

ERISA § 502(e)(2), 29 USC § 1132(e)(2).

                                 II. GENERAL ALLEGATIONS

       4.      This is an action for damages, including without limitation actual and liquidated

damages, loss of back pay and front pay, injury plan benefits, and other legal and equitable relief

to secure the rights and redress the injuries of Plaintiff under the laws of the United States based

on the wrongful actions of Defendant 3NT, LLC which constitute unlawful interference,

discrimination, and/or retaliation against Plaintiff in violation of ERISA § 510, 29 U.S.C. § 1140

et. seq., as further described below.

       5.      Plaintiff is a covered employee under ERISA.

       6.      Plaintiff worked as a good and faithful employee of Defendant 3NT LLC as a driver

for approximately eight years, prior to her incident that took place on or about March 9, 2019.

       7.      At all relevant times herein, Plaintiff was employed by Defendant 3NT as a “over

the road truck driver” at its El Paso, Texas facility.

       8.      As part of her job responsibilities, Plaintiff would drive tractor/trailers and other

commercial motor vehicles from El Paso, Texas, to Brownstown, Michigan (primarily as her same

route), where she would deliver auto parts and return to El Paso, Texas.

       9.      Plaintiff would then begin the process again the following Saturday morning and

drive a tractor/trailer with a new auto parts back to Brownstown, Michigan, and return to El Paso,

Texas, which she would perform, on average, one round trip per week.

       10.     On or about March 9, 2019, Plaintiff was injured while in the course and scope of

her employment with Defendant 3NT.




                                                   2
              Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 3 of 13




        11.     At such time and place, Plaintiff was driving a 2018 tractor trailer when the tractor

trailer had a blowout and mechanical issues and Plaintiff lost control and drove across the center

median and the tractor trailer rolled on its side.

        12.     The tractor trailer in question had prior mechanical issues and Plaintiff had reported

them to Defendant 3NT.

        13.     Said collision caused serious personal injuries to the person and property of

Plaintiff.

        14.     At the time of Plaintiff’s injury and all events that give rise to this suit, 3NT did not

have worker’s compensation insurance for its Texas employees and was a non-subscriber under

the Texas Worker's Compensation Act and had an insurance policy in effect, self-administered by

3NT, that constituted a plan covered by ERISA (“ERISA Plan” or “Plan”).

        15.     Plaintiff was a participant in the ERISA Plan because she was an “employee or

former employee of an employer . . . who is or may become eligible to receive a benefit of any

type from an employee benefit plan which covers employees of such employer ...” ERISA § 3(7),

29 USC § 1002(7).

        16.     Plaintiff is a beneficiary of the ERISA Plan because she is a “person . . . by the

terms of an employee benefit plan, who is or may become entitled to a benefit thereunder.” ERISA

§ 3(8), 29 USC § 1002(8).

        17.     Defendant 3NT is a fiduciary under ERISA because it is a person or entity that (i)

is a named fiduciary in the plan document, (ii) functionally exercises discretion or control over the

management of the plan or the management or disposition of plan assets; or (iii) has discretionary

authority or responsibility over the administration of the plan. ERISA § 3(21), 29 USC § 1002(21).




                                                     3
             Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 4 of 13




       18.     Plaintiff was entitled to receive benefits of weekly compensation and medical

benefits from the Plan during her incapacity under the ERISA Plan, and was entitled to receive

future benefits as a continuing employee under the Plan.

       19.     Following her on-the-job injury, Defendant 3NT through the acts and conduct of

its officers, supervisors, and other employees, discriminated and retaliated against Plaintiff for

seeking to recover benefits under the Plan, and for seeking to exercise rights to which she is entitled

under the Plan, and/or to avoid paying benefits to which she was entitled to receive under the

ERISA Plan.

       20.     Following her injury, Defendant 3NT, through the acts of its officers, supervisors,

and employees, took steps to attempt to prevent Plaintiff from recovering benefits under the Plan.

Shortly after Plaintiff’s incident and injuries, on May 3, 2019, Plaintiff was notified that her

benefits were terminated for because she refused to comply with the plan requirements.

       21.     Specifically, that Plaintiff failed to report the incident that happened on March 9,

2019 “in writing” to Defendant.

       22.     However, on the day of the incident, March 9, 2019, Plaintiff immediately called

her supervisor and reported the incident and communicated via text in writing to Mr. Zapata and

also via text to Mr. Jasso, the owner of the company, notifying them of the incident.

       23.     Plaintiff was then told to go for a drug test, which Plaintiff complied with.

       24.     In addition, after the incident, Plaintiff was asked to meet with Mr. Zapata, which

she did, and was asked to sign a document which she did not agree with because it contained

inaccurate and incomplete information regarding the incident and her injuries.

       25.     Mr. Zapata would not allow Plaintiff to make any changes, therefore she could not

fill out the form as he requested her to.




                                                  4
              Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 5 of 13




        26.     There is nothing in the plan that says Plaintiff has to sign documents presented to

her by the company, just that she must notify them in writing of the incident, which Ms. Cervantes

did.

        27.     Thereafter, Defendant 3NT, through the acts of its officers, supervisors, and

employees, took steps to attempt to prevent Plaintiff from recovering benefits under the Plan and

retaliated against her for seeking to recover benefits under the Plan, for seeking to exercise rights

to which she is entitled under the Plan, and/or to avoid paying benefits to which she was entitled

to receive under the ERISA Plan.

        28.     Defendant, through the acts of Mr. Zapata and other employees, denied Plaintiff

benefits under the Plan claiming that Plaintiff did not report the incident in writing, despite Plaintiff

immediately notifying her supervisor and the owner of the company of her incident and her injuries

in writing via text.

        29.     Defendant, through the acts of Mr. Zapata, would not allow Plaintiff to change and

correctly identify the incident and therefore she would not agree to sing the documents. Defendant

wanted and Defendant denied benefits based on Plaintiff not agreeing to sign documents that did

not have correct and accurate information.

        30.     Defendant denied benefits to Plaintiff in retaliation for Plaintiff’s attempts to

recover benefits under the Plan, and Plaintiff has remained in constant pain and was incapacitated

while waiting to be seen and treated by the doctor for her injuries.

        31.     As a result of Defendant 3NT’s discrimination and retaliation against Plaintiff for

seeking to recover benefits and/or seeking to exercise her rights under the Plan, Plaintiff suffered

damages, including without limitation, past and future loss of wages and other employment-related

benefits, past and future loss of benefits to which she is entitled under the Plan, medical bills,




                                                   5
             Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 6 of 13




medical treatment, and other medical expenses incurred, damage to his credit reputation, mental

anguish, enhanced pain and suffering, consequential and incidental damages and attorney’s fees,

to the full extent such damages are allowed by law.

                                                III.

                CLAIMS UNDER ERISA AND FEDERAL COMMON LAW

       32.     Plaintiff realleges the foregoing paragraphs.

       33.     This claim is brought in the district where the Plan is administered, where the

breach and discriminatory and retaliatory conduct took place, and/or where Defendant resides or

may be found. ERISA § 502(e)(2), 29 USC § 1132(e)(2).

       34.     To the extent necessary, Plaintiff has exhausted her administrative remedies under

the Plan, or such exhaustion of remedies is not required and/or would have been futile, and Plaintiff

has complied with all conditions precedent necessary to bring the claims set forth herein.

A.     Count I: Claims for discrimination/retaliation under ERISA § 510, 29 USC §1140.

       35.     Plaintiff realleges the foregoing paragraphs.

       36.     Pursuant to ERISA § 510, 29 USC § 1140, Defendant 3NT caused Plaintiff to be

discriminated against for exercising rights to which she is entitled under the ERISA Plan, in

violation of ERISA § 510, 29 USC § 1140, for which Plaintiff seeks damages and other appropriate

relief as allowed by law.

       37.     As a result of Defendant 3NT’s discrimination and retaliation against Plaintiff for

seeking to recover benefits and/or exercising rights to which she is entitled under the ERISA Plan,

Plaintiff suffered damages, including without limitation, past and future loss of wages and other

employment-related benefits, past and future loss of benefits to which she is entitled under the

Plan, medical bills, medical treatment, and other medical expenses incurred, damage to her credit




                                                 6
             Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 7 of 13




reputation, mental anguish, enhanced pain and suffering, consequential and incidental damages

and attorney’s fees, to the full extent such damages are allowed by law.

B.     Count II: Claims for denial of benefits under ERISA § 502(a)(1)(B).

       38.     Plaintiff realleges the foregoing paragraphs.

       39.     Pleading alternatively, and without waiving the foregoing, pursuant to ERISA §

502(a)(1)(B), 29 USC § 1132(a)(1)(B), Plaintiff seeks to recover benefits due to her under the

terms of the Plan, to enforce her rights under the terms of the Plan, and to clarify her rights to

future benefits under the terms of the Plan. Plaintiff was wrongfully and improperly denied benefits

under the plan by Defendant 3NT, including benefits for past and future medical care, benefits for

past and future loss of wages and income, and other benefits provided for in the Plan.

       40.     Plaintiff timely made a claim for benefits under the ERISA Plan and did all things

requested of her by the ERISA Plan. Defendant 3NT wrongfully denied benefits due to Plaintiff

under the terms of the plan in one or more of the following ways:

       a.      Wrongfully terminating medical, compensation and other benefits when the
               Plaintiff clearly reported in writing her incident and injuries.

       b.      Wrongfully terminating medical, compensation and other benefits without
               reasonable reliance on any medical opinion.

       c.      Wrongfully engaging in retaliatory conduct to deny benefits lawfully owed under
               the Plan.

       d.      Failing to pay 100% of Plaintiff’s compensation from the date of the covered injury,
               as required under the Plan.

       e.      Refusing to rely on medical opinions of treating physicians and other health care
               providers who advised the Plaintiff’s injuries were covered under the Plan.

       f.      Refusing to pay for the treatment rendered to the Plaintiff which was authorized
               under the Plan.

       g.      Other acts or omissions that may serve to establish grounds for wrongful denial of
               Plan benefits that may be developed in discovery of the case.



                                                 7
             Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 8 of 13




       41.     As a result of Defendant 3NT’s wrongful denial of benefits contractually and

lawfully owed to Plaintiff under the ERISA Plan, Plaintiff suffered damages, including without

limitation all past and future loss of benefits to which she is entitled under the Plan, damage to her

credit reputation, consequential and incidental damages and attorney’s fees, to the full extent such

damages are allowed by law.

C.     Count III: Claims for breach of fiduciary duty under ERISA 502(a)(3) and 409(a).

       42.     Plaintiff realleges the foregoing paragraphs.

       43.     Pleading alternatively, and without waiving the foregoing, pursuant to ERISA

§502(a)(3), 29 USC § 1132(a)(3), and ERISA 409(a), 29 USC 1109(a), Defendant breached its

fiduciary responsibilities, obligations, and duties in its denial and refusal to provide Plaintiff

benefits under the plan without a reasonable basis for such refusal, in violation of 29 USC §

1104(a), for which Plaintiff seeks all relief as allowed by law.

D.     Count IV: Federal Common Law Estoppel (ERISA Estoppel).

       44.     Plaintiff realleges the foregoing paragraphs.

       45.     Pleading alternatively, and without waiving the foregoing, pursuant to equitable

principles recognized under federal common law known as “ERISA-estoppel,” Defendant 3NT is

estopped from denying Plaintiff’s claim for benefits under the Plan, in order to prevent Defendant

3NT from benefitting from its own discriminatory and retaliatory conduct. Defendant 3NT

engaged in materially misleading conduct and made material misrepresentations to Plaintiff, in

ways elsewhere asserted in this Complaint, that Plaintiff justifiably relied upon to her detriment.

       46.     As a result of its inequitable conduct, Defendant 3NT is estopped from denying

Plaintiff’s past and future wage, medical, and/or disability benefits owed under the Plan under




                                                  8
             Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 9 of 13




equitable principles such as estoppel recognized in federal common law. See Mello v. Sara Lee

Corp., 431 F.3d 440 (5th Cir. 2005) (doctrine of equitable estoppel applies to ERISA claims).

       47.     Extraordinary circumstances exist to support Plaintiff’s claim for ERISA-estoppel.

Plaintiff was a good and faithful employee of 3NT for over eight years, prior to her injury that took

place on or about March 9, 2019 and the discriminatory and retaliatory conduct that followed her

attempts to recover medical and wage benefits lawfully owed under the Plan. Plaintiff is now an

especially vulnerable plaintiff because Defendant 3NT engaged in discriminatory and retaliatory

conduct following her injury, when she was at her most vulnerable. Plaintiff’s wage, medical, and

disability benefits under the Plan that were wrongfully denied as a result of Defendant’s

discrimination and retaliation that were vital to her ability to support herself and her family in

maintaining the basic necessities of life.

       48.     Extraordinary circumstances also exist to support Plaintiff’s ERISA-estoppel claim

because 3NT, through the acts of its employees with supervisory responsibility, acted intentionally,

knowingly, recklessly, and/or with malice in bad faith in interfering with Plaintiff’s right to receive

benefits under the Plan in one or more of the following ways:

       a.      Wrongfully terminating medical, compensation and other benefits when the
               Plaintiff clearly reported in writing her incident and injuries.

       b.      Wrongfully terminating medical, compensation and other benefits without
               reasonable reliance on any medical opinion.

       c.      Wrongfully engaging in retaliatory conduct to deny benefits lawfully owed under
               the Plan.

       d.      Failing to pay 100% of Plaintiff’s compensation from the date of the covered injury,
               as required under the Plan.

       e.      Refusing to rely on medical opinions of treating physicians and other health care
               providers who advised the Plaintiff’s injuries were covered under the Plan.




                                                  9
             Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 10 of 13




       f.      Refusing to pay for the treatment rendered to the Plaintiff which was authorized
               under the Plan.

       g.      Other acts or omissions that may serve to establish grounds for wrongful denial of
               Plan benefits that may be developed in discovery of the case.

       49.     As a result of Defendant 3NT’s wrongful conduct as described above and elsewhere

in this Complaint, Plaintiff has suffered actual harm, including but not limited to (1) past and future

wages and other employment-related benefits, (2) loss of past and future benefits under the Plan

that Plaintiff reasonably and justifiably believed she would receive, (3) loss of rights protected by

ERISA or its trust-law antecedents, and (4) Plaintiff’s detrimental reliance on Defendant’s

wrongful conduct in bad faith and breach of their obligations under ERISA. Plaintiff suffered

damages, including without limitation all past and future loss of benefits to which she is entitled

under the Plan, damage to her credit reputation, consequential and incidental damages and

attorney’s fees, to the full extent such damages are allowed by law.

       50.     The acts and conduct of 3NT as described above and elsewhere in this Complaint

violated Plaintiff’s federally-protected rights under ERISA. Defendant 3NT is liable for the acts

of its supervisors and employees, and Defendant 3NT is further liable as the self-appointed

Administrator under the Plan for damages suffered by Plaintiff under principles of respondeat

superior and agency, and the above-described acts and conduct of Defendant 3NT constitutes

willful and intentional interference, discrimination, and/or retaliation in violation of ERISA § 510,

29 USC § 1140. Defendant 3NT is also jointly and severally liable for the acts of its officers,

supervisors, and employees under doctrines of agency, actual and/or apparent authority,

contractual agency, civil conspiracy, joint enterprise, and alter ego/piercing the corporate veil.

                                   IV. RELIEF REQUESTED

       51.     Plaintiff realleges the foregoing paragraphs.




                                                  10
             Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 11 of 13




       52.     As a result of Defendant 3NT’s wrongful conduct as described above and elsewhere

in the Complaint, Plaintiff suffered the following damages:

       a.      nonpayment of benefits allowed under the Plan.

       b.      past and future wages and other employment-related benefits

       c.      health care and medical provider bills and expenses.

       d.      delay and/or denial of reasonable and necessary medical care.

       e.      damage to Plaintiff’s credit and reputation.

       f.      mental anguish in the past and into the future.

       g.      consequential damages and incidental damages.

       h.      attorneys’ fees as provided by 29 USCA § 1132 and by law.

       I.      punitive damages, to the extent such damages are allowed by law.

       j.      all other damages as allowed by law.

       53.     Plaintiff seeks to recover past and existing benefits due under the terms of the

ERISA plan. Plaintiff requests the Court clarify her right to future benefits under the terms of the

ERISA plan. Plaintiff seeks damages for 3NT’s discriminatory and retaliatory conduct, breach of

its obligation to pay Plan benefits, breach of fiduciary duty, and other wrongful actions, and for all

equitable relief provided under ERISA and otherwise by law, including without limitation the

equitable remedy of reinstatement of employment and reinstatement of benefits due and owed

under the Plan, and asks the Court order 3NT to provide benefits owed to the Plaintiff under the

terms of the Plan, and for all other equitable relief to make Plaintiff whole as allowed by law.

       54.     Plaintiff pleads for extracontractual damages, including but not limited to

consequential damages, incidental damages, damages for Plaintiff’s loss of credit and reputation,

and damages for mental anguish in the past and into the future, to the extent such damages are




                                                 11
             Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 12 of 13




allowed by law, and/or to preserve the issue for potential appellate review. But see Mass Mutual

Life Ins. Co. v. Russell, 473 U.S. 134, 105 S. Ct. 3085, 87 L.Ed. 2d 96 (1985); Mertens v. Hewitt

Associates, 508 U.S. 248, 113 S.Ct. 2063, 124 L.Ed. 161 (1993).

       55.     Defendant 3NT acted intentionally, knowingly, recklessly, and with malice in

interfering with Plaintiff’s right to benefits under the Plan, and in discriminating and retaliating

against Plaintiff for seeking to recover benefits and/or exercise her rights under the Plan. Plaintiff

seeks punitive damages against Defendant 3NT for its willful, intentional, and malicious conduct,

to the extent such damages are allowed by law, and/or to preserve the issue for potential appellate

review. But see Mertens, 508 U.S. 248, 113 S.Ct. 2063, 124 L.Ed. 161 (1993).

       56.     Plaintiff seeks prejudgment interest on all monies retained by the Plan that

rightfully belonged to the Plaintiff, as to allow the Defendant 3NT to profit from its wrongful acts

would amount to unjust enrichment. Plaintiff seeks all other pre-judgment and post-judgment

interest at the maximum rate as allowed by law.

       57.     Plaintiff requests the Court award reasonable attorneys’ fees and costs, as provided

for under ERISA and as allowed by law.

       58.     Plaintiff respectfully requests a trial by jury of the issues in this case, to the extent

a jury trial is permitted, and/or to preserve the issue for potential appellate review.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant 3NT be

cited to appear and answer herein and that upon final trial hereof, Plaintiff have judgment against

Defendant 3NT for all relief requested, including without limitation, reinstatement of employment,

all actual damages and other equitable relief to be made whole as allowed by law, incidental and

consequential damages, punitive damages to the extent such damages are allowed by law,




                                                  12
            Case 3:19-cv-00383 Document 1 Filed 12/30/19 Page 13 of 13




attorney’s fees, together with prejudgment and post-judgment interest at the maximum rate

permitted by law, and for such further relief to which Plaintiff may be justly entitled.



                                                      Respectfully submitted,


                                                      SCHERR & LEGATE, PLLC.
                                                      Attorney for Plaintiff
                                                      109 North Oregon, 12th Floor
                                                      El Paso, Texas 79901
                                                      (915) 544-0100
                                                      (915) 532-1759 (Facsímile)
                                                      TJoudi@ScherrLegate.com


                                                      /s/ Tiffany N. Joudi
                                                      TIFFANY N. JOUDI
                                                      State Bar No. 24065479




                                                 13
